DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 	
Notice to Applicant
The following is a Final Office action. In response to Examiner’s Non-Final Rejection of 03/07/2021, Applicant, on 06/03/2022 amended claims. Claims 1, 9, and 15 have been amended. Claims 5, 7, 13, and 19 have been cancelled. Claims 1-4, 6, 8-12, 14-18, and 20 are pending in this application and have been rejected below. 
Response to Amendment
Applicant’s amendments are received and acknowledged.
The amended claims overcome the 102 rejection by adding new limitations to the independent claims. However, a new 103 rejection is facilitated by the amendments.

Response to Arguments - 35 USC § 101

Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.
The Applicant argues at Step 2A – Prong 1 that the Examiner did not provide sufficient analysis and the Examiner’s assertation oversimplifies the claimed invention stating the underlying idea of the pending claims is to generate a custom questionnaire… thereby eliminating the step of generating and providing resources the user may not use.
The Examiner disagrees. The Examiner listed the limitations (i.e. determining resource allocation based on usage attribute data, generate a template associated with the user using the one or more attributes; compare the template with one or more third party templates; determine a match between the template and a third party template of the one or more third party templates; and a resource associated with the third party template) and stated that under the BRI these limitations are within the Abstract idea groupings of “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claim is directed towards presenting a resource to a user. The resource as defined by the Applicant’s specification may include  rewards, discounts, offers, etc. (See Spec, [0022]). The limitations are within the grouping listed specifically commercial or legal interaction – marketing or sales activities. The improvement asserted by the Applicant improves the abstract idea itself and not the technology as a whole.
The Applicant argues that Examiner asserts the additional elements are apply it  on a general purpose computer.
The Examiner finds the argument unpersuasive. The Examiner listed each of the additional elements and stated the elements are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f) and amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  The Examiner further pointed to the Applicant’s specification ([0025, 0037]) to provide further evidence supporting the analysis.
The Applicant further argues that the judicial exception is integrated into a practical application and points to Example 42. The Applicant asserts similar to the example, the limitations determine attributes and generate a template and that the claims are directed towards a particular improvement  in generating and transmitting tailored resources.
The Examiner respectfully disagrees. The cited example is not analogous to the present claims. The limitations of example 42 require the conversion of non-standardized data format into a standardized format and further generates and sends a message. The present application determines attributes, generates a template comprising the attributes, compares and sends the resource based off the matched templates. The present claims do not recite any conversions of formats but merely determines attributes and creates a template. The cited improvement improves the abstract idea itself and not the technology as a whole.
The Applicant further argues under Step 2B that combination of elements is not well-understood, routine, conventional activities and provides an inventive concept.
The Examiner respectfully disagrees. Each of the elements is rejected as “apply it” in Step 2B (See MPEP 2106.05(f)). Further the Examiner notes the claims do not provide an inventive concept as each of the limitations are rejected by prior art in the updated 103 Rejection as seen below.
The 101 Rejection is updated and maintained below.

Response to Arguments - 35 USC § 102/103

Applicant’s amendments have overcome the 102 rejection, but facilitate a new 103 rejection.
The Applicant argues that Matthews nor Ramanathan teach:

    PNG
    media_image1.png
    147
    568
    media_image1.png
    Greyscale

	The Applicant states at (1) the citations of Matthews [0012, 0020, 0084, and 0094] teaches only teaches generating promotion offer based off a user’s shopping history and not a combination of the  historical interaction data, historical resource usage data, and location data.
	The Examiner respectfully disagrees. The claim as amended now requires a combination of all three data points. Matthews does teach determining attributes based on each. The shopping history previously cited reads on the  “historical interaction data” and the address of the user in the cited paragraph reads on the “location data.” With the new requirement of the combination (prior limitation recited “based on at least one of”), the Examiner points to Matthews, [0059-0061]; The media guidance application may retrieve, from the profile of the database, information about the user. The information of the publicly available database may comprise, among other things, (1) demographic information about the user, (2) preferences of the user, and (3) behavioral information about the user….As used herein, the term “behavioral information” refers to information about how a user reacts to certain stimuli. For example, behavioral information would include information about how a user reacted to a specific promotion relating to a product or service. As used herein, the term “promotion” refers to an incentive to perform a desired action). The Examiner again notes that the profile as taught by Matthews is functionally equivalent to the template as described in the present limitations.
	The Applicant further argues at (2), that Matthews does not teach the template comprising the attributes and associated data.
	The Examiner respectfully disagrees. Matthews teaches generating the profile (i.e. functionally equivalent to the template)  comprising address (i.e. location data), shopping history (i.e. historical interaction data), and reactions to promotions (i.e. historical resource usage data);  (See at least Matthews, [0004 and 0100]).
The Applicant further argues at (3), that Matthews nor Ramanathan teach transmitting the resource to an entity application and applying the resource. The Applicant states that Matthews  only disclose calculating an optimal offer based on the first layer of profile characteristics and Ramanathan discloses a coupon associated with a wallet.
The Examiner respectfully disagrees. Matthew does teach the more amended limitation in at least [0025, 0029, 0036]. Matthews teaches matching profiles/templates from third parties with that of the users and determines resources and allows for third parties to view multiple layers of the user profile (i.e. template). The combination of Matthews/Ramanathan teaches the limitation. Matthew teaches the resource associated with the third party template, while Ramanathan (See at least [col. 8, lines 4-14]); is relied upon to teach the transmission of the resource to the mobile wallet (i.e. entity application). The Examiner notes that entity application as defined by the specification is “any of the applications used, created, modified, and/or managed by the entity system 200. In one embodiment, an entity application may be an online banking application.” Lastly Ramanathan is further relied upon to apply the resource to at least one resource pool in at least (col. 2, lines 16-24).
The 102 Rejection was overcome by the amended claims. The new 103 Rejection is added and maintained below.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-4, 6, 8-12, 14-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim(s) 1-4, 6, and 8 is/are directed to an apparatus which is a statutory category and claims 9-12 and 14 are to an article of manufacture and claim(s) 15-18 and 20 is directed to a method which is also a statutory category.
Step 2A, Prong One – The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1, 9, and 15 recite a series of steps for abstract idea:
Regarding Claims 1, 9, and 15: 
determine one or more attributes associated with a user based on historical interaction data, historical resource usage data, and location data;
generate a template associated with the user  comprising the one or more attributes and data associated with the one or more attributes;
 compare the template with one or more third party templates;
determine a match between the template and a third party template of the one or more third party templates; and 
a resource associated with the third party template to the user by:
applying the resource to the at least one resource pool…As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. The independent claims utilize at least a network communication interface, at least one non-transitory storage medium; and at least one processing device, present(ing)… to a user, and transmitting a resource to an entity application. The additional elements are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f) and amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55. At this time, the claim is directed to an abstract idea. Further supporting the “Apply it” analysis, the Examiner points to the Applicant’s Specification in at least paragraphs: [0025 and 0037]
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (aside from transmitting a resource) are “apply it” on a general purpose computer. (See MPEP 2106.05(f)) and amounts to no more than generally linking the use of the judicial exception to a particular technological environment. Transmitting resources is equated to transmitting or receiving data over a network which is a well-understood, routine, conventional activity (See MPEP 2106.05(d)).
Regarding Claim(s) 2, 10, and 16, the claim further narrows the abstract idea by generating temples. The claim further recites the additional element of receiving inputs via a dashboard. In Step 2A, this element is “apply it” on a general purpose computer (See MPEP 2106.05(f)). In Step 2B, transmitting resources is equated to transmitting or receiving data over a network which is a well-understood, routine, conventional activity (See MPEP 2106.05(d)).
Regarding Claim(s) 3, 11, and 17, the claim further narrows the abstract idea by comparing attributes.
Regarding Claim(s) 4, 12, and 18, the claim further narrows the abstract idea by matching attributes.
Regarding Claim(s) 6, the claim further narrows the abstract idea by specifying the templates are queryable.
Regarding Claim(s) 8, 14, and 20, the claim further narrows the abstract idea by generating a questionnaire and updating a template. The claim further recites the additional element of receiving inputs. In Step 2A, this element is “apply it” on a general purpose computer (See MPEP 2106.05(f)). In Step 2B, transmitting resources is equated to transmitting or receiving data over a network which is a well-understood, routine, conventional activity (See MPEP 2106.05(d)).
Accordingly, the claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 6, 8-12, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al. (US 20180184168 A1) in view of Ramanathan et al. (US 10929840 B1).
	Regarding Claim(s) 1, 9, and 15. A system for determining resource allocation based on usage attribute data, the system comprising: at least one network communication interface; (See Matthews, [0145]; In client-server based embodiments, control circuitry 904 may include communications circuitry suitable for communicating with a guidance application server or other networks or servers. The instructions for carrying out the above mentioned functionality may be stored on the guidance application server).
 at least one non-transitory storage device; and at least one processing device coupled to the at least one non-transitory storage device and the at least one network communication interface, (See Matthews, [0177]; In some embodiments, the process may be encoded on to non-transitory storage medium (e.g., storage device 908) as a set of instructions to be decoded and executed by processing circuitry (e.g., processing circuitry 906). Processing circuitry may in turn provide instructions to other sub-circuits contained within control circuitry 904, such as the tuning, video generating, encoding, decoding, encrypting, decrypting, scaling, analog/digital conversion circuitry, and the like.
wherein the at least one processing device is configured to: determine one or more attributes associated with a user based on historical interaction data, historical resource usage data, and location data; (See Matthews, [0012]; In some embodiments, further in response to determining that the user acts on the promotion, the media guidance application may determine a set of attributes that correspond to a manner in which the user acted on the promotion and further see Matthews, [0020]; For example, in response to receiving a selection of the banner advertisement from Amy, the media guidance application may generate for display to her each and every profile characteristic from the “Basic Demographic Information” layer as selectable options, such as a selectable option for the profile characteristic “Age,” a selectable option for the profile characteristic “Address,” a selectable option for the profile characteristic “Education,” and a selectable option for the profile characteristic “Gender.” Amy may select one or more of these selectable options to indicate her permission to grant City Athletics access to her information in a corresponding profile characteristic and  see Matthews, [0059-0061]; The media guidance application may retrieve, from the profile of the database, information about the user. The information of the publicly available database may comprise, among other things, (1) demographic information about the user, (2) preferences of the user, and (3) behavioral information about the user….As used herein, the term “behavioral information” refers to information about how a user reacts to certain stimuli. For example, behavioral information would include information about how a user reacted to a specific promotion relating to a product or service. As used herein, the term “promotion” refers to an incentive to perform a desired action)further see Matthews, [0084]; For example, the media guidance application may generate for display a promotion offer of “10% off” as the optimal promotion offer for the user even though the maximum attainable promotion offer for the user is at 20%, because the user's shopping history indicates that the user is most likely to complete a purchase when the promotion offered is between 5% and 15% and further see Matthews, [0095]; The Behavior Layer 220 may consist of video viewing habits, shopping habits, shopping history, sports preferences, etc. In some embodiments, the division of profile characteristics into layers may be adjustable such that a particular profile characteristic may fit into one or more layers).
generate a template associated with the user comprising the one or more attributes and data associated with the one or more attributes; (See Matthews, [0004]; The media guidance application may retrieve, from the profile of the database, information about the user. The information of the publicly available database may comprise, among other things, (1) demographic information about the user, (2) preferences of the user, and (3) behavioral information about the user and further see Matthews, [0020, 0026, and 0063]; further supporting paragraphs). The Examiner notes that the Demographic Information contains the address (i.e. location data), while the Behavior Layer contains the  shopping history and habits. The Examiner notes that the profile of Matthews is functionally equivalent to the “template” of the present application. The Examiner further points to the Applicant’s Specification as evidence. (See Specification, [0054]; As shown in block 550, the system in response to determining the match, transmits a resource associated with the third party template to an entity application. Continuing with the previous example, the system transmits a discount associated with the third party attribute "dog food to the online banking application stored on the mobile device of the user. In some embodiments, when the system prompts the user to answer a questionnaire associated with the one or more attributes, the system may present additional resources to the user based on receiving inputs associated with the questionnaire and further see Specification, [Fig. 5]; visual representation).
compare the template with one or more third party templates; (See Matthews, [0017]; in some aspects of the disclosure, a media guidance application may compare a plurality of layers of profile characteristics associated with a user to a target-audience profile submitted by a third party. For example, the plurality of layers of profile characteristics of the user may include a Basic Demographic Information layer, a Behavioral layer, and an Online Profile layer. The media guidance application may compare the plurality of layers against a target audience profile submitted by a business, such as “City Athletics”, a hypothetical store that specializes in sports gears in urban centers  and further see Matthews, [0036]; The media guidance application may retrieve, from the profile of the database, information about the user. The information of the publicly available database may comprise, among other things, (1) demographic information about the user, (2) preferences of the user, and (3) behavioral information about the user and further see Matthews, [0062]; In some embodiments, the media guidance application may retrieve a plurality of target audience profiles associated with a merchant corresponding to the merchant portal).
determine a match between the template and a third party template of the one or more third party templates; and (See Matthews, [0029]; In some embodiments, the media guidance application may calculate the actual promotion offer by extracting a plurality of target characteristics from the target-audience profile submitted by the third party; counting a number of profile characteristics from the subset that matches the plurality of target characteristics; and calculating a matching score for the user based on the number of matching profile characteristics in the subset and further see Matthews, [0103]; To achieve this ends, in some embodiments, the media guidance application maintains a target audience profile for each third party merchant or advertiser, as well as the rules that they wish to apply in giving out promotion offer based on the degree of matching between a particular user's profile and the target audience profile. This will be illustrated in FIG. 3).
present a resource associated with the third party template to the user. (See Matthews, [0018]; In some embodiments, in response to determining that a first layer of the plurality of layers matches the target audience profile, the media guidance application may calculate an optimal promotion offer from the third party based on the first layer of profile characteristics, and generate for display the optimal promotion offer to the user.
While Matthew teaches generating templates, resources associated with third party templates, and presenting the user with a resource, Matthews does not appear to teach the use of an entity application. However, Matthews in view of the analogous art of Ramanathan (i.e. promotional offers)  does teach: transmitting the resource to an entity application; and (See Ramanathan, (col. 8, lines 4-14); FIG. 4 is a transaction diagram showing one example of a process 400 for tokenizing a committable coupon data structure 120. Optionally, the coupon management system 104 may send the committable coupon data structure 120 to the mobile wallet application 110 at operation 402. In some examples, the committable coupon data structure 120 may be provided to the mobile wallet application 110 by another component such as, for example, another mobile wallet application as described herein. At operation 404, the mobile wallet application 110 may send a tokenization request to the element management system 106).
While Matthew teaches generating templates, resources, third party templates and presenting the user  with a resource, Matthews does not appear to teach the use of an entity application. However, Matthews in view of the analogous art of Ramanathan (i.e. promotional offers)  does teach: applying the resource to at least one resource pools. (See Ramanathan, (col. 2, lines 16-24); The committable coupon data structure may be associated with a payment element of the mobile wallet application (e.g., a credit card account, a checking account, etc.) to form a tokenized coupon data structure. The mobile wallet application may utilize the tokenized coupon data structure as a payment element, for example, as payment in a transaction redeeming the associated purchase incentive).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have modified the invention of Matthews, including the use or resources and templates to incorporate the features regarding resource pools and applications in order to allow for better targeting and accessing of promotions and offers. (See Ramanathan, (col. 2, lines 7-14); Various examples described herein are directed to systems and methods for generating, tokenizing, and/or distributing purchase incentive data structures, such as committable coupon data structures and tokenized coupon data structures. Purchase incentive data structures, as described herein, may be used to distribute purchase incentives to a mobile wallet application and track the use of the purchase incentives. For example, a committable coupon data structure associated with a purchase incentive may be provided to a mobile wallet application).
Regarding Claim(s) 2, 10, and 16. wherein the at least one processing device is configured to: receive one or more third party attributes from one or more third party entities via a dashboard; and (See Matthews, [0029]; In some embodiments, the media guidance application may calculate the actual promotion offer by extracting a plurality of target characteristics from the target-audience profile submitted by the third party; counting a number of profile characteristics from the subset that matches the plurality of target characteristics; and calculating a matching score for the user based on the number of matching profile characteristics in the subset. For example, from the target audience profile of someone who is 20-30 years old living in an urban environment and whose shopping history indicates that she love shopping for sports gears, the media guidance application may extract four target characteristics—“Age,” “Education,” “Address,” and “Shopping Preference”—for City Athletics and further see Matthews, [0105]; In some embodiments, the media guidance application may allow the third party to enter a plurality of target audience characteristics (or “target characteristics”) using interface 300 in FIG. 3. The target audience characteristics collectively define a target audience profile for an “ideal user” that the third party wishes to present advertisements, messages, promotion offers, or coupons to). The Examiner notes that the system of Matthews receives the target audience profile from the third parties and extracts the attributes (i.e. characteristics) from the profile and to generate the target characteristics. The target characteristics are interpreted as a profile or template defining the attributes desired by the third party.
	generate the one or more third party templates using the one or more third party attributes received from the one or more third party entities (See Matthews, [0029]; In some embodiments, the media guidance application may calculate the actual promotion offer by extracting a plurality of target characteristics from the target-audience profile submitted by the third party; counting a number of profile characteristics from the subset that matches the plurality of target characteristics; and calculating a matching score for the user based on the number of matching profile characteristics in the subset and further see Matthews, [0106]; In some embodiments, the target characteristics as defined in the target audience profile may be stratified into layers in a similar way that a user's profile characteristics are grouped into layers, as discussed above in relation to FIG. 2 and further see Matthews, [Fig. 2-4]). The Examiner notes that the system of Matthews receives the target audience profile from the third parties and extracts the attributes (i.e. characteristics) from the profile and to generate the target characteristics. The target characteristics are interpreted as a profile or template defining the attributes desired by the third party.
Regarding Claim(s) 3, 11, and 17. wherein the at least one processing device is configured to compare the template with the one or more third party templates based on: comparing the one or more attributes in the template with the one or more third party attributes associated with the one or more third party templates. (See Matthews, [0017]; in some aspects of the disclosure, a media guidance application may compare a plurality of layers of profile characteristics associated with a user to a target-audience profile submitted by a third party. For example, the plurality of layers of profile characteristics of the user may include a Basic Demographic Information layer, a Behavioral layer, and an Online Profile layer. The media guidance application may compare the plurality of layers against a target audience profile submitted by a business, such as “City Athletics”, a hypothetical store that specializes in sports gears in urban centers).
Regarding Claim(s) 4, 12, and 18. wherein the at least one processing device is configured to determine the match between the template and the third party template based on: determining a match between at least one attribute of the one or more attributes with at least one third party attribute of the one or more third party attributes. (See Matthews, [0018]; In some embodiments, in response to determining that a first layer of the plurality of layers matches the target audience profile, the media guidance application may calculate an optimal promotion offer from the third party based on the first layer of profile characteristics, and generate for display the optimal promotion offer to the user. For example, the media guidance application may determine that Amy, whose layer of basic demographic information indicates that she is a 23-year-old graduate student living in New York City, has a first layer that matches the target-audience profile that City Athletics wishes to target).
Regarding Claim(s) 6. wherein the template is a queryable template. (See Matthews, [0006]; The media guidance application may then generate a third subset of the target audience profiles by filtering the first subset of the target audience profiles and filtering the second subset of the target audience profiles from the plurality of target audience profiles. For example, the third subset includes target audience profiles for which further information about the user is required to determine whether the user fits within the target audience profile and further see Matthews, [0107-109]; In interface 300, the media guidance application has received selections of Age 310, Education 330, and Sports Preference 340 from the third party as part of their target audience profile, but did not receive selection of Gender 320 from the third party. For instance, for each of the selected target characteristics Age 310, Education 330, and Sports Preference 340, the media guidance application may receive additional selections from the third party business, City Athletics, that specify the associated values as well as promotion offers of the respective target characteristic. For instance, for target characteristic Age 310, the media guidance application may receive input from City Athletics to choose the 20-30 age group from dropdown menu 312….  In some other embodiments, the additional row may include the same target characteristics as the existing ones and be taken into consideration following some common logical operators. For example, City Athletics may add another row of “Sports Preference” target characteristic in addition to Sports Preference 340, and may define the corresponding value of the additional now of “sports preference” to be “Football” followed by an “AND” logical operator. In this way, the ideal user profile would contain the target characteristic of a sports preference of both baseball and football. Consequently, a user can enjoy the corresponding promotion offer (e.g., half percent OFF) if her sports preference matches with both target characteristics.). The Examiner notes that the profiles (i.e. templates) are able to be filtered by various metrics and further that the application is able to define the target audience as to where the application can query the profiles and locate profiles that meet specific criteria.
Regarding Claim(s) 8, 14, and 20. wherein the at least one processing device is configured to: generate a questionnaire associated with at least one attribute of the one or more templates; (See Matthews, [0068]; The media guidance application may generate the queries based on template queries. For example, the merchant or a third party affiliated with the merchant may populate a database with template queries (e.g., “Would you consider buying [product]?”), where portions of the queries may be filled in depending on metadata associated with the product or service that the query relates to. The media guidance application may alternatively access non-variable queries in the database, each of which are affirmatively associated with an individual product. As an example, the target audience profile for skiing equipment may have an association stored in the database with one or more queries, such as “Would you consider buying skiing equipment?” Example queries are described with reference to FIGS. 2-3 and 7-8 below).
receive an input associated with the questionnaire from the user; and (See Matthews, [0069]; In some embodiments, the media guidance application may entice a user to reply to a query. For example, the media guidance application may offer the user a promotion (e.g., advertisement 120 or advertisement 130) in exchange for the user replying to the query. Such promotional offers are described in further detail below.
update the template based on the input received from the user. (See Matthews, [0070]; For example, a query may be associated with metadata that indicates whether it is asking a question relating to demographics, or whether it is asking a question relating to preference. The media guidance application may update the information about the user by adding the information of the reply to, in the private database, either the demographic information about the user, the preference information about the user, or the behavioral information about the user based on the determination of the kind of information of the reply).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        






/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624